UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1764


In re: DOUGLAS GERRELLE PITTMAN,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                    (1:16-cr-00020-WO-1; 1:18-cv-00498-WO-JEP)


Submitted: December 22, 2020                                Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas Gerrelle Pittman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas Gerrelle Pittman petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

recent significant action on Pittman’s § 2255 motion specifically, the magistrate judge

issued an order and recommendation. Accordingly, we deny the mandamus petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          PETITION DENIED




                                               2